DETAILED ACTION
Applicant's amendments and remarks, filed 5/4/21, are fully acknowledged by the Examiner. Currently, claims 1-13, 15-18, 20 are pending with claims 14 and 19 canceled, and claims 1, 2, 5, 7-13, and 20 amended. Applicant’s cancellation to claims 14 and 19 has made moot the previously filed 35 USC 112 rejection.  The following is a complete response to the 5/4/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


  Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sobotka (US 2011/0207758).
Regarding claim 1, Sobotka teaches in a human patient, a method of reducing a risk of the patient developing a sleep disorder, the method comprising:
Determining an initial risk score of the human patient developing the sleep disorder (AHI as a metric, indicative of the severity disorder, measured before treatment as in par. [0130]);

removing the catheter and neuromodulation assembly from the patient after treatment (par. [0091] 200 removed from patient),determining a post-neuromodulation risk score of the human patient developing the sleep disorder (par. [0130] AHI measured post treatment);
wherein attenuating neural traffic along the renal sympathetic nerve reduces a risk of the patient developing the sleep disorder (AHI decreased after treatment as in par. [0130], reducing the risk of the severity of the disorder).
Regarding claim 2, Sobotka wherein the risk scores of developing the sleep disorder is calculated using a sleep quality screening tool (AHI sleep quality tool).
Regarding claim 3, Sobotka teaches wherein the patient has one or more sleep disorder risk factors selected from hypertension (par. [0127] hypertension).
Regarding claim 4, Sobotka teaches wherein the patient has a personal history of sleep disorders (par. [0129] patients with sleep apnea), and wherein attenuating neural traffic along the renal sympathetic nerve reduces an incidence of a future sleep disorder in the patient (par. [0130] reduced AHI after treatment).
Regarding claim 5, Sobotka teaches the patient is currently experience an adverse life circumstance and is diagnosed with elevated office systolic blood pressure as in par. [0137],
Regarding claim 7, Sobotka teaches a method for improving a patient's risk score corresponding to a sleep disorder status of the patient, the method comprising:
intravascularly positioning a catheter carrying a neuromodulation assembly within a renal blood vessel and adjacent to a renal sympathetic nerve in the patient (fig. 6 and par. [0092] with catheter 200 with assembly 220); delivering energy to the renal sympathetic nerve via the neuromodulation assembly to attenuate neural traffic along the renal sympathetic nerve (par. [0091]); and removing the catheter and neuromodulation assembly from the patient after treatment (par. [0091] 200 removed from patient), 
determining a post-neuromodulation risk score of the human patient developing the sleep disorder (par. [0130] AHI measured post treatment); and comparing the post-neuromodulation risk score to the initial risk score (par. [0130] AHI before and after treatment compared),wherein attenuating neural traffic along the renal sympathetic nerve results in improving the patient's risk score corresponding to the sleep disorder status of the patient (AHI decreased after treatment as in par. [0130], reducing the risk of the severity of the disorder).
Regarding claim 8, Sobotka wherein the risk of developing the sleep disorder is calculated using a sleep quality screening tool (AHI sleep quality tool), and wherein a post-neuromodulation sleep disorder risk score for the patient, as calculated by the sleep quality screening tool, is lower than a baseline sleep disorder risk score (AHI decreased after treatment relative to the baseline initial value as in par. [0130]).
Regarding claim 9, Sobotka teaches the baseline sleep disorder risk score and the postneuromodulation sleep disorder risk score are based upon severity of sleep dysfunction-associated symptoms (AHI).
Regarding claim 10, Sobotka teaches improving the patient's risk score corresponding to the sleep disorder status of the patient includes improving the patient's sleep quality (improving AHI as in par. [0130]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka in view of Yamada (US 2006/0099594).
Regarding claim 6, Sobotka is silent wherein the patient has a polymorphism.
However, Yamada teaches polymorphisms of TNF-alpha related to hypertensions (par. [0186]).
It would have been obvious to one of ordinary skill in the art that a patient that is hypertensive may have such a polymorphism as taught by Yamada, as a known factor that is associated with hypertension.
Response to Arguments
Applicant's arguments filed 5/4/21 have been fully considered but they are not persuasive. Applicant argues that the score of Sobotka does not teach AHI as a score measuring developing the sleep disorder. However, one of ordinary skill in the art would appreciate that AHI measures Apnea/Hypopnea events and more severe apnea would have higher risk scores. As such, decreasing AHI would show a decrease in the risk of more severe sleep apnea.
Allowable Subject Matter
Claims 11-13, 15-18, and 20 are allowed.
The incorporation of claims 14/19 into claim 11 has made allowable claim 11 and its dependents for the reasons in the rejection dated 2/4/21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794